DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicants’ amendments to the claims and arguments filed on November 18, 2021 have been received and entered. Claims 1-3, 19-21 have been amended, while claims 5 and 18 have been canceled. Claims 1-4, 6-17, 19-33 and 34 are pending. 

Election/Restrictions
Applicant’s election of (i) a cell comprising nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region and (ii) neutralizing antibody in the reply filed on April 10, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 

Priority
It is noted that instant application is a continuation of application no. 14516461, filed on 10/16/2014, , which is continuation of US application no 13416684 filed on 03/09/2012, which is a Divisional of 13/310,431, dated 12/02/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010 is a CIP of PCT/GB2011/050019 01/07/2011 and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009 that claims benefit from foreign application nos. 0911846.4  and 0913102 filed on  07/08/2009  and 07/28/2009 respectively in United Kingdom.
Claims 1-4, 6-17, 19-33 and 34 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2021, 10/18/2021 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 




New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Applicant’s amendment to the base claim deleting the phrase human variable region gene segments in said chimeric IgH locus are operably linked to said C region “within the JC intron” of said chimeric IgH locus, necessitated new ground of rejection. It is noted that claims as amended now read on replacement of endogenous heavy chain variable region gene segments with corresponding human variable region gene segments. The 'wherein' clause of presently amended human IgH variable region of said antigen specific antibody is from a transgenic mouse that does not require  human variable region gene segments in said chimeric IgH locus “within the JC intron” of said chimeric IgH locus is interpreted as indistinguishable from the human IgH variable region of the prior art of Murphy. 
Claims 19-26, 28-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), as evidenced by Jackson Laboratory Recourse Manual, 2007, 1-29), Green (J. Immunol. Methods 231: 11-23, 1999; IDS) Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, IDS), Adams (Genomics. 2005 December; 86 (6):753-8) as evidenced by Retter et al (J Immunol 2007; 179:2419-2427, NCBI Accession No. AJ851868) and Ravetch et al (Cell, 1981, 27 583-591).
Claim interpretation: The only active method step of the independent claims is to expressing said antibody or antigen binding fragment thereof from the host cell, wherein the host cell comprises nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody (claim 19). The recitation of 'wherein' said human IgH variable region of said antigen specific antibody is from a transgenic mouse contacted with said antigen are considered product-by-process limitations,  the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a amended claim do not require human variable region gene segments in said chimeric IgH locus within the JC intron of said chimeric IgH locus. The claim as such require one step of isolating said antibody or nucleic acid encoding human IgH from a cell, wherein the cell comprises a nucleic acid encoding IgH chain comprising human IgH chain variable region, wherein nucleic acid in the cells is obtained from a process of administering a selected antigen to a mouse. The instant application fails to disclose how the instantly recited functional properties are to be achieved. Furthermore, it is noted that the wherein clauses simply state a characterization or conclusion of the human-mouse chimeric antibodies produced during normal B cell development in the mouse. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim has not been given weight in construing the claims. The burden is placed upon the applicants to establish a patentable distinction between the claimed use referenced use of the host cells.
With respect to claim 19, Murphy et al a method of producing a human antibody, comprising ...(f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e). It is further disclosed that method of making a human antibody comprising: a) exposing a mouse to antigenic stimulation, such that the mouse produces an antibody against the antigen; wherein said mouse comprising modified heavy and light chain loci with human variable regions and mouse constant regions. The mice may comprise human heavy chain V, D and J gene segments that replace endogenous mouse heavy chain variable region gene segments at an endogenous mouse heavy chain locus and that are linked to an endogenous mouse heavy chain constant region gene to form a hybrid heavy chain locus. The heavy chain loci rearrange during B cell development such that the mouse produces a serum containing an antibody comprising human heavy chain immunoglobulin variable regions and mouse heavy chain constant regions (see claim 1),  b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody from the cells of transgenic mouse; c) operably linking the DNA encoding the variable regions of (b) to DNA 
Also preferred is a method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col. 7, lines 55-60). Murphy et al teach (b) stimulating an immune response the genetically modified mouse by administering an antigen to the genetically modified mouse; (c)    preparing a hybridoma expressing the hybrid antibody from the genetically modified mouse stimulated with the antigen in step (b); (d)    isolating DNA encoding the human heavy and light chain Immunoglobulin variable regions of the hybrid antibody from the hybridoma of step (c) (see claim 2). 
Murphy et al disclose that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). Thus, Murphy et al contemplate producing and maintaining a breeding colony of viable homozygous mice comprising the chimeric IgH locus (col. 23, lines 5-15 or page 45, lines 24-28). Further, use of male mouse heterozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding the heterozygous male mouse with a wild-type female mouse or a female mouse that is homozygous or heterozygous for the human heavy chain sequence would be routine breeding technique known in art to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see pages 7-8).
 The transgenic mouse having a genome comprising entirely human heavy chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 
With respect to claim 20-21, Murphy continue to method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody; ... The method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col 7, lines 45-60). This is further shown in Tanamachi who teaches a method to raise a chimeric antibody of interest in transgenic nonhuman host animal, the method can further comprise isolating from the animal or B cell from the animal, a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human host IgH (page. 20, lines 26-32). Tanamachi disclose DNA encoding the variable region (light or heavy chain) from the chimeric antibody can be obtained by standard molecular biology techniques (e.g., PCR amplification or cDNA cloning using a hybridoma that expresses the antibody of interest) and the DNA can be inserted into an expression vector such that the variable region sequences are operatively linked to a human constant region sequence, as well as to transcriptional and translational control sequences (see page 21, lines 1-6).
With respect to claim 22, Murphy discloses that the transgenic mouse having a genome comprising entirely human heavy variable region loci including 3’-mots JH gene segment operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15 and col. 23, lines 5-15 and figure 4). 
With respect to claim 24, Murphy et al teach that the transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci (see col. 7, lines 13-15). Further, because there is a direct substitution of the human V-D-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will 
Regarding claims 29-32, Murphy discloses that the production of antibodies to various antigens in nonhuman species initially provided great promise for the large-scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). 
With respect to claim 33,  Murphy disclose transgenic mouse having a genome comprising entirely human heavy chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all he V segments including gene segments V6-1, VI1-1-1, Vl-2, VI11-2-1, Vl-3, V4-4 and V2-5 gene segments (see col. 8, lines 16-22) (also Stevens page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). 
Regarding claims 34, Murphy et al  teach a  method of replacing, in whole or in part, in a mouse embryonic stem cell, an endogenous immunoglobulin variable region gene locus with its homologous or orthologous human gene locus comprising a) obtaining a large cloned genomic fragment containing, in whole or in part, the homologous or orthologous human gene locus; b) using bacterial homologous recombination to genetically modify the large cloned genomic fragment of (a) to create a large targeting vector for use in the embryonic stem cells; c) introducing the large targeting vector of (b) into embryonic stem cells to replace, in whole or in part, the endogenous immunoglobulin variable gene locus in the cells; wherein steps are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus; wherein the immunoglobulin variable gene locus comprises a locus selected from the group consisting of  a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the 
Murphy discloses that in situ replacement can be achieved, for example, by “creating an insertion (human variable region gene segments) into the original [mouse IgH] locus” without removing any endogenous mouse IgH DNA (Murphy col. 12, 6-10, ‘323). Such insertion by in situ replacement shifts remaining endogenous mouse variable region DNA upstream of its inserted human IgH variable segments as required by amended claims and new claims. It is emphasized that at least in one embodiment the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA meeting the limitation of the claim 27. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus.
Murphy differ from claimed invention by not explicitly disclosing chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3' JH gene segment, which is contiguous with mouse JC intronic DNA, and (iii) said enhancer and said constant region wherein said human 3’-JH is less than 1 kb upstream of said chimeric junction.
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 2kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). However, 
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 26). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 19 and 34). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J- enhancer, a mouse  switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) (limitation of claim 281). The combination of reference differs from claimed invention by not explicitly disclosing the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv.
129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravctch (see figure 10) who reported the sequence for mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in Murphy must necessarily contain first few nucleotides or 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim.
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi using  mouse strain such as sv129 as e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.  One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 19, 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), as evidenced by Jackson Laboratory Recourse Manual, 2007, 1-29), Green (J. Immunol. Methods 231: 11-23, 1999; IDS) Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, IDS) Adams (Genomics. 2005 December; 86 (6):753-8) as evidenced by Retter et al (J Immunol 2007; 179:2419-2427 NCBI Accession No. AJ851868) and Ravetch et al (Cell, 1981, 27 583-591) as applied above for claim 1, and Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
The teaching of Murphy, Stevens, Aguilera, Tamamchi have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing providing a pharmaceutical composition comprising said antigen-specific antibody and a pharmaceutically acceptable carrier or excipient, further comprising providing said antibody or antigen-binding fragment thereof to a human subject, said antigen-specific antibody or antigen binding fragment thereof is a monoclonal antibody, a domain antibody or a neutralizing antibody, or antigen binding fragment thereof.
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with 
Regarding claim 29, 32, Stevens et al teach providing an antibody or antigen-binding fragment that specifically binds hIL-4R (see claims and col. 1, lines 56-57).
Regarding claim 30, Stevens et al teach a pharmaceutical composition comprising the antibody or antigen-binding fragment produced by method of and a pharmaceutically acceptable carrier, example 1, claim 4). With respect 31, Stevens teaches that the method comprises administering an antibody or antigen-binding portion thereof, to a human subject suffering from a disorder that is ameliorated by inhibition of hIL-4 or hIL-4/hIL-13 activity (see col. 5, lines 55-58). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Aguilera, Tanamachi, and Stevens to produce antigen binding fragment from the transgenic homozygous mouse of Murphy Stevens, Aguilera, Tanamachi by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 19, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), as evidenced by Jackson Laboratory Recourse Manual, 2007, 1-29), Green (J. Immunol. Methods 231: 11-23, 1999; IDS) Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, IDS) Adams (Genomics. 2005 December; 86 (6):753-8) as evidenced by Retter et al (J Immunol 2007; 179:2419-2427) and Ravetch et al (Cell, 1981, 27 583-591) and further in view of Zheng et al (Mol. Cell Biol. 2000, 20, 648-655, IDS), Oberdoerffer et al (Nucleic Acids Res. 2003, 31: e140,) as evidenced by Torres and Kuhn, (Laboratory Protocols for Conditional Gene Targeting, 1997, p37-40).  
The teaching of Murphy, Aguilera, Tanamachi have been discussed above and relied in same manner here. The combination of reference differs from claimed invention by not explicitly disclosing using a mouse germline said all or part of mouse heavy chain variable region DNA is away from its native position in an IgH locus and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented and wherein in said mouse germline said all or part of mouse heavy chain variable region DNA is inverted with respect to said heavy chain constant region. 
However, prior to instant invention, it was generally known that a gene sequences may be inactivated by inversion using appropriate lox sites and a site-specific recombinase such as Cre. Zheng et al teach that large segments of the mouse genome could be inverted using Cre technology. Zheng et al teach that Cre-loxP recombination is efficient for substrates of a few centimorgans both in tissue culture and in vivo and that any desired rearrangement can be made with the Cre-loxP system (see page. 654, last paragraph). 
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence ( see page 2, right column, lines 40 to 45 and Fig. 1b).  It is further disclosed that the VDJ switch cassette istargeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency  and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would  combine the teachings of  Murphy, Zheng et al and Oberdoerffe to reduce the rearrangement of endogenous VDJ/ VJ regions with endogenous C regions when producing chimeric antibodies from a cell derived from the transgenic mice by modifying  the transgenic homozygous mouse of Murphy and Stevens  by inserting the human VDJ DNA between the mouse constant region and the last, 3'human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse IgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that wide-spread use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place as evident from the teaching of Torres and Kuhn, (see p37, line 8 to page 38, line 33 and Figure 11 a).  One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that endogenous genes move further away due to insertion and thereby resulting usage of endogenous mouse gene would decrease and also taught various breeding scheme to produce transgenic homozygous mouse. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Examiner’s note: Claim 1 and claims dependent therefrom are not included in the rejection because the claimed method step requires providing a mouse with limitation the term transgenic mouse having germline with a transgenic mouse comprising in its genome a homozygous chimeric IgH locus that is "capable of breeding” with second said homozygous 

Withdrawn-Claim Rejections - 35 USC § 112 
Claims 18 and 35 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicants’ cancellation of claims 18 and 35 renders their rejections moot.

Withdrawn-Claim Rejections - 35 USC § 112 
Claims 1-4, 6-35 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicants’ amendment of base claims obviates the basis of the rejection. Therefore, the previous rejection is rendered moot and hereby withdrawn.

Maintained- Double Patenting
Claims 1-4, 6-17, 19-33 and 34 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 357 of copending Application No. 13310431 for the reasons of record. 
Claims 1-4, 6-17, 19-33 and 34 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US patent no 9447177(Application No. 13416684). 
Claims 1-4, 6-17, 19-33 and 34 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  

Claims 1-4, 6-17, 19-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405.  
Claims 1-4, 6-17, 19-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26 of copending Application No. 14040427.  
Claims 1-4, 6-17, 19-33 and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent no 9434782.  
Claims 1-4, 6-17, 19-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent no 10064398.  
Claims 1-4, 6-17, 19-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent no 10165763.  
Claims 1-4, 6-17, 19-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101.  
Claims 1-4, 6-17, 19-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 1-4, 6-17, 19-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969.  
Claims 1-4, 6-17, 19-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353. 
. 
Response to arguments

While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus, the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macdonald US 8642835. Economides, USP 7,205,148. 
NCBI Accession No. X9705
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632